DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1, reference number 130 has a non-English label which is inconsistent with the English labeling on all of the other reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic device with wakeup word determined multi-mode operation.


Claim Objections
Claim 3 is objected to because of the following informalities:  line 6 recites “and the second command is received from the first wakeup word is recognized,” which is grammatically incorrect and, in view of para. [0204] of the Specification which provides support for this limitation, should instead recite “and the second command is received after the first wakeup word is recognized.”  Appropriate correction is required.
Claim 4 and therefore claim 5 which depends therefrom is objected to because of the following informalities: claim 4 does not have an ending period. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok et al., (US 10,847,149 B1, herein “Mok”).
Regarding claim 1, Mok teaches an artificial intelligence device comprising (Mok fig. 14, device 110, col. 28, ll. 11-21, col. 29, ll. 1-40, and col. 30, ll. 17-21, machine learning techniques including neural networks used to operate the components and steps disclosed, where disclosed components include user device 110 and server 120, and can be included as components of a larger device or system): 
an input interface configured to receive a speech input (Mok fig. 14, col. 29, ll. 31-53, I/O device interface with input for audio capture from a microphone); and 
a processor configured to (Mok fig. 14, col. 30, ll. 1-7, and col. 29, ll. 21-30, controller/processor which executes instructions for operating each device): 
operate in an interaction mode if a second wakeup word for setting an operation mode is recognized after a first wakeup word for calling the artificial intelligence device is recognized (Mok fig. 1, col. 4, l. 19 – col. 5, l. 6, once the device performs steps 130 and 132, and thus determines input audio data includes speech corresponding to the keyword (first wakeup word), the device sends first input audio data to be processed to determine a first command (second wakeup word), and sends an instruction causing the device to (in an interaction mode), send second input audio data to the server without requiring the user to speak a keyword to input a further command, which may also deactivate the wakeword detection component); and 
process one or more commands received after the second wakeup word according to the operation mode indicated by the second wakeup word (Mok col. 5, ll. 7-49, it is determine that the second input audio data (after the keyword/second wakeup word) is directed to the system and has a second command, from which then second output data is determined (so the second command is processed) and the second output data is sent to the device for output to the user).
Regarding claim 2, Mok teaches wherein the processor is configured to operate in the interactive mode if the second wakeup word is continuously recognized after the first wakeup word is recognized (Mok col. 4, ll. 7-10, and col. 4, l. 65 – col. 5, l. 56, the device sends the second input data which is captured after or during (continuously) the output of the first content, and then processed without first detecting a wakeword, and where the process in fig. 1 is performed more than once in a row – thus continuous recognition of further input audio data without detecting presence of a keyword).
Regarding claim 10, Mok teaches wherein, if an end command is received in the interaction mode or a speech waiting period is ended, the processor is configured to terminate the interaction mode (Mok col. 6, lines 23-33, if the server does not determine voice activity in the input audio data within a threshold amount of time (a speech waiting period is ended), the device is instructed to re-enter a sleep mode which results in the device thereafter requiring third input audio data including a keyword prior to the device sending the third input audio data to the server).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mok.
Regarding claim 3, Mok teaches wherein the processor is configured to: operate in a normal mode to process a first command if the first command is received after the first wakeup word is recognized; and process a second command if the first wakeup word is recognized after the first command is processed and the second command is received from the first wakeup word is recognized (Mok col. 26, l. 30-50, col. 4, l. 29-37, after processing input audio to determine the audio includes a keyword (after the first wakeup word is recognized), speech processing is performed on the input audio data to determine a command and whether the command is one that is likely to be followed by a subsequent command, if it is not (then in a normal mode), the output audio corresponding to the command is determined and sent to the device which outputs it, and the server refrains from sending an instruction that would cause the device to send further audio data without first determining whether the audio data includes speech corresponding to a wakeword, and therefore, upon further audio being input, the processing would include determining if the audio has a keyword/wakeword before processing the next further audio).
Although Mok teaches both determining whether the input audio contains a keyword, and determining input audio processing to not send an instruction that causes further audio data without requiring the speech to have a wakeword, Mok discloses these two functionalities in two different figures. Therefore, Mok does not necessarily
Regarding claim 4, Mok teaches wherein the processor is configured to: if the second wakeup word corresponding to a conversation mode is recognized after the first wakeup word is recognized, output a response corresponding to a third command received after the second wakeup word is recognized; and if a new fourth command is received after the response corresponding to the third command is output, output a response corresponding to the new fourth command and related to at least one of the third command or the response corresponding to the third command (Mok fig. 1, col. 5, ll. 22-59, while in an operational flow as shown in fig. 1 (conversation mode), the steps of sending subsequent input audio to the server for processing without detecting the presence of a keyword is repeated up to a maximum number of times, which would then obviously include a third input audio with a third command that is processed and for which output audio is returned, and a fourth input audio with a fourth command that is processed and for which output audio is returned, and where the fourth input audio would not be forwarded until after or during the output of the previous processed input audio’s output (see col. 5, ll. 17-21), therefore the output (response) corresponding to the fourth input audio corresponds (at least temporally – it follows in time) to the response of the processed third input audio’s output).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than once in a row and up to a maximum number of times, Mok does not necessarily teach that this number of times can be at least 2 (thus providing a third and fourth audio input processing)). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a number of times to see MPEP 2143(I)(A).
Regarding claim 5, Mok teaches wherein, in the conversation mode, if the fourth command is received within a speech waiting period after the third command is processed, the processor is configured to process the fourth command without input of the first wakeup word (Mok col. 5, ll. 50-59, col. 6, ll. 23-40, and col. 21, ll. 56-61 any subsequent commands while the system operates for a number of times without detecting a keyword/wakeword, are subject to being first determined to have voice activity, within a threshold amount of time (speech waiting period)), wherein the speech waiting period in the conversation mode is longer than a speech waiting period in the normal mode (Mok col. 6, ll. 31-35, col. 23, ll. 5-7, the threshold amount of time is configurable (such as 30 seconds) and can be a user preference stating how long to stay connected to the server – thus some length of time, whereas col. 4, ll. 19-33, teaches that in a mode where the keyword/wakeword has to be detected first before forwarding on input audio for processing to the server, the server is not sent the input audio automatically, so there is no speech waiting period, and hence the threshold amount of time is always longer).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than once in a row and up to a maximum number of times, Mok does not necessarily teach that this number of times can be at least 2 (thus providing a third and fourth audio input see MPEP 2143(I)(A)
Regarding claim 6, Mok teaches wherein, if the second wakeup word corresponding to a multiple request mode is recognized after the first wakeup word is recognized (Mok col. 4, l. 19- col. 5, l. 21, after processing input audio to determine the audio includes a keyword (after the first wakeup word is recognized), speech processing is performed on the input audio data to determine a command and whether the command is one that is likely to be followed by a subsequent command, if it is, then the process continues in a mode (multiple request mode) where additional input audio is forwarded without detecting a wakeword/keyword) and a fifth command and a sixth command are received after the second wakeup word is recognized, the processor is configured to output a response corresponding to the fifth command and a response corresponding to the sixth command after the fifth command and the sixth command are received (Mok fig. 1, col. 5, ll. 22-59, while in an operational flow as shown in fig. 1 (multiple request mode), the steps of sending subsequent input audio to the server for processing without detecting the presence of a keyword is repeated up to a maximum number of times, which would then obviously include a fifth input audio with a fifth command that is processed and for which output audio is returned, and a sixth input audio with a sixth command that is processed and for which output audio is returned, and where the sixth input audio would not be forwarded until after or during the output of the previous processed input audio’s output (see col. 5, ll. 17-21), therefore the output (response) corresponding to the sixth input audio is output after the fifth and sixth input audio with the respective commands are sent to the server and processed (received)).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than once in a row and up to a maximum number of times, Mok does not necessarily teach that this number of times can be at least 2 (thus providing a fifth and sixth audio input processing)). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a number of times to perform the processing of input audio without detecting a keyword to be at least 2, because doing so would reduce system/user friction, thereby providing a better user experience (see Mok col. 4, ll. 4-6), and as well would be combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claim 7, Mok teaches wherein the processor is configured to distinguish the fifth command from the sixth command by using a first identification command included in the fifth command and a second identification command included in the sixth command (Mok fig. 6, col. 21, ll. 47-67, a user profile containing executable commands enabled with respect to a user preference, the commands being provided in the user profile, and thus distinguished from each other by each command having its own row, and where the user preference specifies whether a device should remain connected to the server and continue sending audio to the server after content responsive to the command is output by the device
Regarding claim 8, Mok teaches wherein, if the processor further receives an additional response request including the first identification command (Mok fig. 6, col. 21, ll. 47-67, col. 4, ll. 34-45, a user profile containing executable commands enabled with respect to a user preference, the commands being provided in the user profile and when received by the system, are associated with how long the device should be connected to the server prior to the device re-entering sleep mode and requiring the user to speak a keyword to enter a command), the processor is configured to output an additional response corresponding to the additional response request and related to the fifth command by using the stored fifth command (Mok col. 5, l. 45-59, additional requests are processed and have output generated for them, where the additional response/request will be related to another command (fifth command) in the sequential set of commands if it is requested within the maximum number of times that the system will process further input audio and commands, and where the fifth command can be a command stored in the user profile).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than once in a row and up to a maximum number of times, Mok does not necessarily teach that this number of times can be at least 2 (thus providing a fifth and sixth audio input processing)). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a number of times to perform the processing of input audio without detecting a keyword to be at least 2, because doing so would reduce system/user friction, thereby providing a better user see MPEP 2143(I)(A).
Regarding claim 9, Mok teaches wherein, if a seventh command is received in the multiple request mode within a speech waiting period after the fifth command and the sixth command are processed, the processor is configured to process the seventh command without input of the first wakeup word (Mok fig. 1, col. 5, ll. 22-59, while in an operational flow as shown in fig. 1 (multiple request mode), the steps of sending subsequent input audio to the server for processing without detecting the presence of a keyword is repeated up to a maximum number of times, which would then obviously include a seventh input audio with a seventh command that is processed and for which output audio is returned, and where the seventh input audio would not be forwarded until after or during the output of the previous processed input audio’s output – the sixth and fifth command’s processed output (see col. 5, ll. 17-21)), 
wherein the speech waiting period in the multiple request mode is longer than a speech waiting period in the normal mode (Mok col. 6, ll. 31-35, col. 23, ll. 5-7, the threshold amount of time is configurable (such as 30 seconds) and can be a user preference stating how long to stay connected to the server – thus some length of time, whereas col. 4, ll. 19-33, teaches that in a mode where the keyword/wakeword has to be detected first before forwarding on input audio for processing to the server, the server is not sent the input audio automatically, so there is no speech waiting period, and hence the threshold amount of time is always longer).
Although Mok teaches that the steps of forwarding received input audio and processing it for commands without detecting a wakeword can be performed more than see MPEP 2143(I)(A).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mok, as set forth above regarding claim 1 from which claim 11 depends, further in view of Olson et al., (US 2020/0312318 A1, herein “Olson”).
Regarding claim 11, Mok teaches wherein, if the second wakeup word corresponding to a specific device call mode is recognized after the first wakeup word is recognized, the processor is configured to (Mok col. 8, ll. 8-58, once the wakeword is detected (after the first wakeup word is recognized), audio data is sent to the server for processing and a command such as “call mom” is identified to determine that the user intends to activate a telephone (specific device call mode) in his/her device and to initiate a call to the entity “mom”).
Mok does not explicitly teach enable a speech agent of a home appliance indicated by the second wakeup word; and disable a speech agent of a home appliance other than the home appliance indicated by the second wakeup word.
Olson teaches enable a speech agent of a home appliance indicated by the second wakeup word; and disable a speech agent of a home appliance other than the Olson paras. [0084]-[0086], after a wakeword wakes the voice agent of both a smart washer W and a smart dryer D, with the voice command that follows (second wakeup word) being how much time is left on the smart dryer D, the voice agent of the smart washer W determines the inquiry is not intended for the smart washer W and transitions its voice agent back to the sleep mode (disables) but the smart dryer voice agent determines the inquiry was intended for it, and so goes into a thinking mode (enable) to determine an output to provide to the user).
Therefore, taking the teachings of Mok and Olson together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of wakewords and commands as disclosed in Mok with enabling and disabling of speech agents for particular applications as disclosed in Olson at least because doing so would reduce a likelihood of user speech activating an unintentional or undesired action on the electronic device (see Olson para. [0042]).
Regarding claim 12, Mok does not explicitly teach the limitations of claim 12. Olson teaches wherein the second wakeup word corresponding to the specific device call mode includes a plurality of device call words set by a user and respectively corresponding to a plurality of home appliances (Olson paras. [0032], [0041]-[0043], user can use an interface to configure parameters of the system (set by a user), where such parameters include the vocabulary for commands to interpret a user utterance as being directed towards actions of a particular electronic device, where para. [0087] teaches the electronic devices can be a plurality of devices such as a washer and dryer (home appliances)).
Therefore, taking the teachings of Mok and Olson together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of wakewords and commands as disclosed in Mok with enabling and disabling of speech agents for particular applications as disclosed in Olson at least because doing so would reduce a likelihood of user speech activating an unintentional or undesired action on the electronic device (see Olson para. [0042]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mok, as set forth above regarding claim 1 from which claim 13 depends, further in view of Leblang et al., (US 2019/0073998 A1, herein “Leblang”).
Regarding claim 13, Mok does not explicitly teach the limitations of claim 13. Leblang teaches wherein, if the second wakeup word corresponding to a secret mode is recognized after the first wakeup word is recognized, the processor is configured to delete a conversation record of a user (Leblang fig. 6, paras. [0042] and [0046], in a voice activated system operated by wakeword, a voice input is analyzed to determine that it represents a command to enter a private mode, the analysis applying to a phrase (second wakeup word) following a wake word (first wakeup word), and when determined, a private session is started and ends after a period of time, and the service provider environment automatically invokes a deletion function to forget any data generated and stored while in the private session (thus including a conversation record)).
.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stevans et al., US 2018/0108343 A1, directed towards a speech enabled dialog system that responds to a plurality of wake-up phrases. Stevans teaches that a particular vocabulary can be selected for a given utterance by using a phrase spotter that is able to listen for multiple wake-up phrases.
Fu et al., US 10,777,189 B1, directed towards detecting wakewords in audio data depending on a dynamic threshold. Fu discloses a system that can detect subsequent commands that follow a wake word and an initial command.
Liu et al., US 10,957,329 B1, directed towards a method to parse user input to identify a wake word from a plurality of wake words corresponding to a plurality of assistant systems that can be used. Liu discloses that once an assistant system is identified from the wake word, the assistant system provides a set of functions available to the user in the assistant system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656